Post, J.
This was an action of replevin in the district court of Chase county. The subject of the controversy is a quantity of household goods and provisions, groceries, hardware, carpenters’ and blacksmiths’ tools, etc. Verdict and judgment for plaintiff as to part of the property and for the defendant as to the remainder. The case, by agreement, is submitted without brief of either party.
We have read over the evidence in the bill of exceptions without discovering any error. The evidence is conflicting and the verdict cannot, be said to be so clearly against the weight of evidence as to justify us in reversing it.
It is further objected that the district court erred in *695■dividing the costs between the parties. There is no error in the order complained of. Each party had recovered a part óf the property in controversey, and the court, in its discretion, properly divided the costs between them.
Affirmed.
The other judges concur.